DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                           STATE OF FLORIDA,
                               Appellant,

                                        v.

                             AKEEM THOMAS,
                                Appellee.

                                  No. 4D18-1369

                            [November 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. 17-1062CF10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellant.

   No brief filed for appellee.

DAMOORGIAN, J.

   The State appeals from the trial court’s order converting the defendant’s
probation to administrative probation. Days after the trial court sentenced
the defendant to one year of probation in accordance with the parties’ plea
agreement, the defendant moved to have his probation converted to
administrative probation. Over objection by the State, the court granted
the defendant’s motion. Because only the Department of Corrections can
transfer a probationer to administrative probation and only upon the
satisfactory completion of half the term of probation, we reverse and
remand with instructions to resentence the defendant. State v. Nazario,
100 So. 3d 1246, 1247 (Fla. 4th DCA 2012).

   Reversed and remanded for reinstatement of supervised probationary
sentence for the balance of the probationary term remaining.

GROSS and CIKLIN, JJ., concur.

                             *           *          *
Not final until disposition of timely filed motion for rehearing.




                               2